Citation Nr: 0526317	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  00-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a separate compensable evaluation for 
arachnoiditis of the lumbar and cervical spine.

2.  Entitlement to an effective date earlier than August 20, 
1990, for a 60 percent rating for post-operative residuals 
of herniated nucleus pulposus at L5-S1, with lumbar 
arachnoiditis.

3.  Entitlement to an effective date earlier than June 30, 
1993, for the award of service connection and compensation 
for cervical spine disc disease with arachnoiditis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000, and June 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

(Consideration of the earlier effective date claims is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran is service connected for, inter alia, 
postoperative residuals of herniated nucleus pulposus at L5-
S1, with lumbar arachnoiditis, and cervical spine disease to 
include arachnoiditis.  He is also service connected for a 
neurogenic bladder, and in receipt of special monthly 
compensation for loss of use of his left foot, and loss of 
use of a creative organ, secondary to his service-connected 
lumbar disability.

2.  The veteran is service connected for peripheral 
neuropathy of both lower extremities as residuals of service-
connected diabetes mellitus.

3.  The symptomatology associated with the veteran's 
arachnoiditis is not distinguishable from the symptomatology 
related to, and addressed by the ratings for, the veteran's 
other service-connected disabilities.


CONCLUSION OF LAW

The requirements for a separate compensable rating for 
arachnoiditis of the lumbar or cervical spine have not been 
met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.71a, 4.120-4.124a, Diagnostic Code 5293 
(2002); Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was initially granted service connection for 
lumbosacral strain by way of a rating decision dated in July 
1969.  He was assigned a 10 percent rating at that time.

A VA hospital summary from November 1969 noted that the 
veteran was treated for low back pain.  The veteran also had 
symptoms of the pain radiating into the left hip and 
posterior aspect of the left leg.  The veteran underwent 
surgery for a rupture of the intervertebral disc between L5-
S1.  

The veteran's disability rating was increased to 20 percent 
in October 1971.  The veteran's disability was now 
characterized as herniated nucleus pulposus, L4-L5, 
laminectomy, moderate residuals.  His disability was 
evaluated as intervertebral disc syndrome.

The veteran was hospitalized for evaluation of back pain in 
August 1972.  He underwent a myelogram.  The hospital summary 
noted the presence of dye in the subarachnoid and subdural 
spaces.  He underwent surgery a second time in February 1979.  
Treatment at the time included a myelogram.  

The veteran's disability rating was increased to 40 percent 
for herniated nucleus pulposus, L5-S1, with removal of disc 
at L5-S1, in March 1979.

A VA hospital summary from May 1981 provided the first 
diagnosis of lumbar arachnoiditis.  The veteran was also 
diagnosed with a spastic neurogenic bladder.  Service 
connection for the neurogenic bladder was granted in July 
1981.

The veteran was evaluated for complaints of cervical 
radiculopathy in February 1982.  An electromyograph (EMG) was 
said to be negative, as was the clinical examination.  X-rays 
did show evidence of degenerative joint disease (DJD) at C1-
C2.  

The veteran, through his representative, submitted an 
informal claim for service connection of his lumbar 
arachnoiditis in June 1989.  The RO issued a rating decision 
that incorporated the veteran's arachnoiditis into his 
existing rating for herniated nucleus pulposus.  The rating 
decision was issued in September 1989.  The rating action was 
based on the results of a September 1989 VA neurology 
examination where, based on x-rays, a diagnosis of lumbar 
arachnoiditis was made. 

The veteran was afforded a VA neurology examination in June 
1992.  The examiner stated that the veteran suffered from low 
back pain associated with multiple laminectomies.  The 
veteran also had radicular disease of the left leg that 
caused a numb left leg and absent left ankle jerk.  
Paraspinal muscle spasm was said to be due to ongoing lumbar 
osteoarthritis.  Finally, the examiner said that the veteran 
had additional pain that was probably due to arachnoiditis 
associated with multiple myelograms and two laminectomies.

A VA orthopedic examination, also conducted in June 1992, 
provided diagnoses of back and left leg pain, and status post 
laminectomy times two, with previously listed diagnosis of 
arachnoiditis.  The veteran was also diagnosed with severe 
degenerative disc disease (DDD) at L4-L5, and L5-S1 levels.

The results of a February 1993 magnetic resonance imaging 
(MRI) of the cervical spine showed that the veteran had disc 
bulges at the C3-C4, C4-C5, C5-C6, and C6-C7 levels.  

The veteran submitted a letter from a Dr. S. in June 1993.  
Dr. S. worked at a VA pain clinic and provided an assessment 
of the veteran's complaints.  He noted that the veteran 
complained of pain in the left lower back that radiated into 
the left lower extremity.  The veteran also had left cervical 
pain that radiated to the left shoulder.  Dr. S. said that it 
was his, and a Dr. L's, impression that the veteran was 
suffering from arachnoiditis with superimposed myofascial and 
sympathetically maintained pain.

The veteran submitted a new claim for entitlement to service 
connection for a cervical spine disability in June 1993.

The veteran also later submitted the results of a June 1997 
MRI of the cervical spine.  The report said that the veteran 
had a congenitally narrow spinal canal.  There was a left 
paracentral to left lateral disc herniation at C3-C4, and a 
somewhat larger right paracentral disc herniation at C4-C5 
which was causing cord compression.  There was also a smaller 
central disc bulge at C6-C7.

The veteran's claim for an increased rating for postoperative 
residuals of a herniated nucleus pulposus, L5-S1, with lumbar 
arachnoiditis, was before the Board in May 1998.  The Board 
remanded the veteran's case for additional development.  The 
Board also addressed the undeveloped issue of a separate 
compensable rating for the veteran's service connected 
arachnoiditis.  The Board directed that the RO adjudicate 
such an issue.  The RO was also directed to adjudicate the 
issue of whether new and material evidence had been received 
to establish entitlement to service connection for a cervical 
disability, and to adjudicate the issue of service connection 
for cervical arachnoiditis.

A December 1999 VA neurology examination noted the veteran's 
complaints of back and neck pain, as well as pain into his 
four extremities.  The examiner said that the veteran had 
chronic cervical and lumbosacral spine disease.  The examiner 
said that the most recent imaging studies suggested multiple 
levels of disc herniation as well as both cervical and 
lumbosacral encroachment on the canal and cord.  The veteran 
was said to have paravertebral muscle spasm, bilaterally, in 
the cervical and lumbosacral spine.  The examiner added that, 
despite all of the above, objective neurological signs were 
limited to decreased ankle jerk on the left.

The veteran was afforded a VA orthopedic examination in 
January 2000.  The examiner's impression was that the veteran 
appeared to have suffered a herniated disc in service, with 
subsequent degeneration of the lumbar spine and subsequent 
iatrogenic injuries of the thecal sac from arachnoiditis 
produced by the dye used in his myelograms.  The examiner 
also said that the veteran had mild degenerative disease of 
the cervical spine and severe disease of the lumbar spine.  
The examiner stated that the veteran's weakening of motion, 
fatigability, and incoordination were all due to the 
arachnoiditis as well as the lumbar stenosis and possibly 
mild cervical stenosis.  

The veteran's lumbar disability rating was increased to 60 
percent and he was granted service connection for cervical 
DDD with arachnoiditis, by way of a rating decision dated in 
February 2000.  The veteran was awarded a 40 percent rating 
for his cervical spine disability from June 30, 1993, and 
then a 60 percent rating, effective from January 22, 1999.  

The veteran was denied entitlement to a separate compensable 
rating for arachnoiditis by way of a rating decision in June 
2001.  The decision noted that the veteran was rated at 60 
percent each for his lumbar and cervical spine disabilities.  
The decision also noted that the ratings were for 
neurological symptoms associated with severe intervertebral 
syndrome, as defined by the criteria for Diagnostic Code 
5293, 38 C.F.R. § 4.71a.  Finally, the RO found that to award 
a separate rating for arachnoiditis would constitute 
pyramiding under 38 C.F.R. § 4.14 (2004).  

The veteran was afforded a VA neurology examination in March 
2003.  The examination report did not provide a final 
diagnosis.  An addendum was issued in November 2003.  The 
examiner said he was to address the issues of whether the 
veteran had arachnoiditis of the thoracic spine or whether 
any current findings involving the thoracic spine where 
secondary to the veteran's cervical and lumbar spine 
disabilities.  The examiner said he did not have evidence of 
the veteran having arachnoiditis of the thoracic spine.  He 
said that he was unable to distinguish between the 
manifestations of arachnoiditis and that associated with DDD.  
The examiner concluded that the veteran had left foot drop 
that was due to DDD and arachnoiditis of the lumbar spine.  
In addition, the veteran was found to have DDD of the 
thoracic spine.  Finally, the examiner said that the 
veteran's impotence was related to his spinal condition.

The RO issued a rating decision in June 2004 that addressed 
several of the veteran's spine-related issues, as well as 
other issues.  The rating for his neurogenic bladder was 
increased to 40 percent.  He was granted service connection 
for DDD of the thoracic spine.  The veteran was awarded 
special monthly compensation (SMC) for the loss of use of his 
left foot due to his service-connected spinal disabilities.  
He was also awarded SMC for loss of use of a creative organ, 
because of his impotence, related to his service-connected 
spinal disabilities.  

The veteran was afforded a VA neurology examination in August 
2004.  The examiner concluded that MRIs of the lumbar and 
cervical spine showed evidence of severe bony degenerative 
change and degenerative changes of the discs.  He said that 
the scans suggested a cord injury at the cervical level.  The 
examiner said that the neurological examination was 
remarkable for moderately brisk reflexes in the upper 
extremities and an absent left ankle deep tendon reflex.  The 
motor examination suggested some spasticity in the left arm 
and right leg, but there was no change to muscle bulk.  The 
examiner added that the veteran had subjective sensory 
changes that most closely followed the L5 and S1 dermatomes 
bilaterally, and the S2 dermatome on the right.  The examiner 
said that it should be noted that the veteran had no muscle 
clonus and that the plantar response was flexor bilaterally.

The veteran was granted service connection for diabetes 
mellitus by way of a rating decision dated in June 2004.  The 
veteran was later granted service connection for peripheral 
neuropathy of both the right and left lower extremities, as 
due to the diabetes mellitus, by way of a rating decision 
dated in October 2004.

Associated with the claims file is a medical opinion from a 
VA physician, dated in January 2005.  The RO solicited the 
opinion to address the issue of a separate compensable rating 
for arachnoiditis.  The examiner noted the veteran's medical 
history; specifically that he had had surgery for an acute 
herniated disc.  She also noted that the veteran had 
developed DDD of the cervical spine that was superimposed on 
his congenital cervical stenosis.  The examiner further noted 
that the veteran had a diagnosis of arachnoiditis due to 
myelogram dye.  She said this would be expected to cause 
transient symptoms due to acute inflammation.  The veteran 
would not be expected to have long-term symptoms, or any 
residuals.  The examiner also stated that the manifestations 
of arachnoiditis, which would be temporary, would be 
indistinguishable from the manifestations of congenital 
spinal stenosis with superimposed disc disease.  She said 
that pain was the most common symptom.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  Further, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2004).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit separate rating under 
several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

As noted above, the veteran is currently service connected 
for postoperative residuals, lumbar spine disc disease, with 
lumbar arachnoiditis, cervical spine disc disease with 
arachnoiditis, and DDD of the thoracic spine.  In addition, 
the veteran is service connected for a neurogenic bladder and 
in receipt of SMC for loss of use of the left foot drop and 
loss of use of a creative organ due to his lumbar spine 
disability.  

The Board notes that the veteran has raised questions about 
his arachnoiditis since he was first diagnosed.  His primary 
symptoms were associated with his lower back for many years; 
however, later statements, testimony, and medical records 
show that he had additional complaints regarding his cervical 
spine.  

The veteran initially sought service connection for 
arachnoiditis of his lumbar spine in June 1989.  The RO did 
grant service connection for the arachnoiditis by way of a 
rating decision dated in September 1989.  The disability was 
incorporated with the veteran's existing service-connected 
lumbar spine rating.

The veteran now alleges he should be given a separate 
compensable rating for his arachnoiditis.  However, there is 
no competent evidence of record to show that the symptoms of 
his arachnoiditis are distinguishable from his service-
connected spine disabilities; or, from those associated with 
residuals of his diabetes mellitus.

The rating criteria in effect prior to September 2002 
provided for a 60 percent rating for intervertebral disc 
syndrome where the disability is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  This is 
the rating criterion that was applied in granting the veteran 
60 percent disability ratings for his cervical and lumbar 
spine disabilities.  The rating criteria clearly contemplate 
pain and neurological symptoms as part of the disability 
rating.

The Board notes that the regulations used to evaluate spine 
disabilities were amended in September 2002, and September 
2003.  See 67 Fed. Reg. 53, 345-53,349 (Aug. 22, 2002); see 
also 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  The 
amended regulations provide that intervertebral disc syndrome 
is to be rated under the general rating formula for disease 
of the spine or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes.  See 
38 C.F.R. § 4.71a (2004), Diagnostic Code 5243.  The 
regulations focus on the limitation of the range of motion of 
the spine under the general rating formula.  In addition, 
separate ratings for the neurological symptoms are for 
consideration.  See 38 C.F.R. §§ 4.120-4.124a (2004).  The 
incapacitating episodes relate to the pain and neurological 
symptoms caused by the disability such that bedrest is 
required by a physician.

In this case, the neurological components of the veteran's 
disability have been rated.  The veteran has a 40 percent 
rating for his neurogenic bladder.  In addition, he receives 
SMC for his left foot drop.  Both disabilities being directly 
related to his service-connected lumbar spine disability.  In 
addition, he has been granted service connection for 
peripheral neuropathy for both lower extremities.  While this 
disability is due to diabetes mellitus, it nevertheless has 
already been rated separately and such symptoms, whether due 
to diabetes or arachnoiditis, may not therefore provide a 
basis for yet another separate rating.  38 C.F.R. § 4.14.

The evidence of record has not identified separate 
symptomatology that could be attributed solely to the 
veteran's arachnoiditis.  As noted in the January 2005 VA 
medical opinion, the primary symptom is pain.  The veteran 
has received 60 percent disability ratings for his lumbar and 
cervical spine disabilities, in part, because of his pain.  
The symptomatology of the veteran's arachnoiditis overlaps 
and/or is duplicative of the symptomatology of his DDD of the 
cervical and lumbar spine.  

Without resorting to impermissible pyramiding in this case, 
under these circumstances, no basis exists under either the 
old or new criteria for the assignment of a separate 
compensable rating for the veteran's arachnoiditis.  See 
Esteban, supra.  The veteran's claim is denied.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005) and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2004).

The Board notes that the veteran was not provided with the 
notice typically provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  However, the veteran's claim was 
completely developed in that considerable medical evidence 
was developed to assist him with his claim.  He was afforded 
VA examinations to determine his symptomatology.  A VA 
medical opinion was obtained to address the essential issue 
in this case, whether the veteran's arachnoiditis exhibited 
symptoms separate from his other service-connected 
disabilities.  The veteran did not submit any competent 
evidence that would demonstrate a contrary finding or rebut 
the determination that entitlement to a separate compensable 
rating for his arachnoiditis would constitute pyramiding.  He 
has been informed of the basis of the denial of his claim by 
way of the June 2001 rating decision, as well as a July 2002 
statement of the case and supplemental statements of the case 
issued in December 2004 and January 2005.  These actions, 
taken collectively, provided the veteran with the notices 
required by the VCAA.  Additionally, the evidentiary 
development undertaken by the RO satisfied VA's duty to 
assist under the VCAA.


ORDER

Entitlement to a separate compensable evaluation for 
arachnoiditis of the lumbar or cervical spine is denied.


REMAND

The veteran's claim for an increased rating for post 
operative residuals of herniated nucleus pulposus at L5-S1, 
with lumbar arachnoiditis, was received in April 1991.  The 
RO issued a rating decision that increased his disability 
rating to 60 percent in February 2000.  An effective date of 
August 20, 1990, for the 60 percent rating was established.  
The RO also granted service connection for cervical spine 
disease to include arachnoiditis at that time.  The RO 
determined an effective date for service connection, and the 
award of a 40 percent disability rating, as June 30, 1993.

The veteran submitted a notice of disagreement (NOD) in May 
2000.  He disagreed with the effective date assigned for his 
60 percent rating and the effective date assigned for service 
connection and the award of compensation for his cervical 
spine disability.

In reviewing the veteran's claims files the Board finds that 
the RO has not provided the veteran with the notice required 
under the provisions of the VCAA.  The VCAA, and its 
implementing regulations, require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159 to provide adequate notice).  VA also 
has a duty to assist claimants in the development of their 
claims.  The United States Court of Appeals for Veterans 
Claims (Court), has strictly interpreted the requirements to 
provide the required notice and the duty to assist in the 
development of a claim.  In addition, the Court has also held 
that an additional element of the notice required under the 
VCAA requires that claimants be specifically told to submit 
any evidence that they have in their possession.  

The Board notes that the issue of an earlier effective date 
is considered to be a "downstream element" of a service 
connection issue.  The same is true for an effective date of 
an increased rating granted by VA.  The Board further notes 
that VAOPGCPREC 8-2003 provides that, where VA has already 
given section 5103(a) notice, VA is not required to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  However, the veteran 
was not provided the original notice as required by the VCAA.  
Therefore, he must be provided with the appropriate notice 
under the VCAA for his claim for earlier effective dates. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2005) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2004).  The veteran should 
be specifically told of the 
information or evidence he should 
submit and of the information or 
evidence that VA will obtain with 
respect to his claims for earlier 
effective dates.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Among other 
things, the veteran should be told 
to submit any pertinent evidence in 
his possession.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case that addresses 
all of the evidence added to the 
record, if any, and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These earlier effective date claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, codified at 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


